Tidson, Judge:
This appeal involves the question of whether or not the amount of a so-called British purchase tax should be included as a part of the proper dutiable value of the merchandise. This case question was involved in United States v. Pitcairn, C. A. D. 334, and therein decided by our appellate court in favor of the importer.
This appeal has been submitted upon a stipulation to the effect that the issues herein are the same in all material respects as the issues in the Pitcairn case, supra, and the record in that case has been admitted in evidence herein.
Upon the established facts and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added under duress. Judgment will be rendered accordingly.